DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 6 and 13 are objected to because of the following informalities:
Claim 6, lines 2-3 recites “U shaped” which should recite “U-shaped.” 
Claim 6, line 3 recites the phrase “is includes.”  The word “is” should be deleted.
Claim 13, line 6 recites the phrase “is includes by.”  The word “is” and “by” should be deleted.
Claim 13, line 13 recites the phrase “is includes.”  The word “is” should be deleted.
Claim 13, line 12 recites “U shaped” which should recite “U-shaped.” 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-5, and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rodgers (US Pat. No. 4,844,454, July 4, 1989).
Rodgers was cited in the IDS filed on 11/15/2019.


    PNG
    media_image1.png
    237
    385
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    264
    374
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    279
    288
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    285
    255
    media_image4.png
    Greyscale


Regarding claim 5, Rogers teaches wherein the proximal elongated portion of said first frame member 50 is attached to the second frame member (i.e., attached generally at pivot 36, see Figs. 1, 2A-2B above).
Regarding claim 8, as broadly interpreted, Rogers teaches wherein said second frame member 40 is defined by a base frame (i.e., base frame including 40 and 80, see Fig. 1 above) that includes a proximal elongated frame portion (i.e., defined by longitudinal parallel side rails 24,28, see Fig. 3 above) adjacent to the proximal frame end and a distal elongated frame portion (i.e., the two parallel rails of support leg 80) adjacent to the distal frame end (i.e., adjacent the pivot point 34,36 which is the end of the second frame member 40, see Figs. 1 and 3 above), with the proximal elongated frame portion and the distal elongated frame portion oriented on intersecting planes (i.e., the two parallel rails of support leg 80 and the two parallel rails 24,28 are on intersecting planes, see Figs. 1 and 3 above).
Regarding claim 9, Rogers teaches wherein the proximal elongated frame portion (i.e., defined by longitudinal parallel side rails 24,28, see Fig. 3 above) of said second frame member 40 is attached to the first frame member 50 (i.e., attached generally at pivot points 34,36, see Figs. 1 and 3 above).
Regarding claim 10, as broadly interpreted, Rogers teaches additionally comprising a strap assembly 70,74 that is integral with the first frame member 50 and the second frame member 40 (i.e., straps 70,74 are “integral” to the frame members 50,40 by being coupled thereto either directly or indirectly; for example, strap 70 is directly integral/coupled with frame .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Rodgers, as applied to claim 1 above, in view of Malizia (US PG Pub. No. 2016/0271443, September 22, 2016).
Rodgers teaches the invention as substantially claimed.
Regarding claim 2, Rodgers teaches wherein said first frame member 50 is defined by a lever frame (i.e., where the frame member 50 and it’s two parallel rails 8,12 act as a lever because the frame member 50 pivots at 34,36, see Figs. 1-3 above), the proximal end includes a first U-shaped portion (i.e., U-shape defined by 52,54,56, see Fig. 1 above) of the lever frame, but is silent in explicitly teaching that the first orthotic portion (i.e., portion opposite 56 including pad 20, see Figs. 2A-2B above) is defined by a cylindrical pad.
Malizia, however, in an analogous art because it pertains to leg stretching teaches a lever frame for supporting a user’s leg, the frame having an orthotic portion (i.e., ankle support 260, see Fig. 12A-12B below and paras. [0008],[0023],[0047][0072]-[0073]) defined by a cylindrical pad 260 (i.e., a foam roller, where “roller” implies that the pad rolls, or is otherwise rotatable about an axis, see Fig. 12A-12B below and paras. [0008],[0023],[0047],[0072]-[0073]).

    PNG
    media_image5.png
    410
    709
    media_image5.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Rodges such that the first orthotic portion is defined by/includes a cylindrical pad 260 (i.e., where frame 50 of Rodgers is modified to include a cylindrical roller 260 of Malizia located between rails 8,12 to support the ankle of a user in a rotatable manner) as taught by Malizia in order to support the ankle of the user and maintain the leg in correct alignment (see Malizia, para. [0023])
Regarding claim 3, Rodgers as modified by Malizia teaches wherein the cylindrical pad 260 is rotatably connected (i.e., a foam roller 260, where “roller” implies that the pad rolls, or is otherwise rotatable about an axis, see Fig. 12A-12B above and paras. [0008],[0023], [0047],[0072]-[0073]) to the lever frame 50 (i.e., where frame 50 of Rodgers is modified to include a cylindrical roller 260 of Malizia located between rails 8,12 to support the ankle of a user in a rotatable manner).

Allowable Subject Matter
Claims 6-7 and 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 13-20 are allowable except for the informalities noted above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S LO whose telephone number is (571)270-1702.  The examiner can normally be reached on Mon. - Fri. (9:30 am - 5:30 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW S LO/Primary Examiner, Art Unit 3784